Filed 5/19/22 P. v. Dulin CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048768
                                                                     (Santa Clara County
           Plaintiff and Respondent,                                  Super. Ct. No. C1888291)

           v.

 LANNIE DANA DULIN,

           Defendant and Appellant.


         Defendant Lannie Dana Dulin pleaded no contest to grand theft by an employee,
embezzlement, and forgery. He admitted allegations that he took property exceeding
$1.3 million. The trial court imposed a total term of five years eight months in prison and
ordered restitution in the approximate amount of $2 million.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We notified Dulin of his right to submit written argument on
his own behalf within 30 days, and we received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue and we will affirm the judgment.
                          I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
         The prosecution charged Dulin with three counts: count 1—grand theft by an
employee of property with a value exceeding $950 (Pen. Code, § 487, subd. (b)(3))1;
count 2—embezzlement by a private employee of property with a value exceeding $950
(§ 504); and count 3—forgery of checks with a value exceeding $950 (§ 470, subd. (d)).
The prosecution alleged Dulin took property with a value exceeding $200,000
(§ 12022.6, subd. (a)(2)), and a value exceeding $1.3 million (§ 12022.6, subd. (a)(3)).
The prosecution further alleged the offenses involved a pattern of related felony conduct
with the taking of more than $500,000. (§ 186.11, subds. (a)(1) & (a)(2).)
         As part of a negotiated plea agreement, Dulin pleaded no contest to all counts as
charged and admitted the allegations. The trial court imposed a total term of five years
eight months in prison. The court further imposed a victim restitution fine of
$1,984,771.63.
         Dulin filed a timely notice of appeal and did not request a certificate of probable
cause.
   B. Facts of the Offenses
         According to the facts set forth in the probation report, Dulin was an employee at
Lord & Sons, a private company in San Jose. In 2018, the CEO of Lord & Sons reported
to police that Dulin had been stealing money from the company by writing checks from
company accounts to himself and an entity he owned. He also incurred unauthorized
charges on his corporate credit card by making purchases at The Home Depot stores. The
CEO estimated the total losses at approximately $1.3 million.




         1
             Subsequent undesignated statutory references are to the Penal Code.

                                                2
                                       II. DISCUSSION
       We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with his responsibilities. (Wende, at p. 441.)
       For the reasons above, we will affirm the judgment.
                                    III.   DISPOSITION
       The judgment is affirmed.




                                            3
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
 Grover, J.




______________________________________
 Lie, J.




People v. Dulin
No. H048768